DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the present application, claims 1, 3, 5, 7, 9, 10, and 15 are pending. Claims 2, 4, 6, 8, 11-14, and 16 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Species II in reply filed on 5/16/2022 is acknowledged.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First exterior member, in claim 1, as illustrated in Fig. 2 and 6B-6C, which has structural support in paragraph [0026] of the specification stating, “…distal end side case 10 configured as a first exterior member and the center portion case 20 configured as a second exterior member” and paragraph [0063] stating, “a distal end side case 10A, which is an exterior member shown in Fig. 6B”;
Second exterior member, in claim 1, which has structural support in paragraph [0026] of the specification stating, “…distal end side case 10 configured as a first exterior member and the center portion case 20 configured as a second exterior member” and paragraph [0065] stating, “a center portion case 20A, which is an exterior member…”;
Elastic seal member, in claim 1, as shown in Figs. 6A-6C, which has structural support in paragraph [0061] of the specification stating, “…the elastic seal member 60 shown in Fig. 6A has a stepped shape and has a two-step shape…” and paragraph [0062] of the specification stating, “The elastic seal member 60 shown in Fig. 6A has the two-step shape, includes a step section 61, and is formed in a ring shape. The step section 61 is configured by a large diameter section 62 formed in a ring shape and a small diameter section 63 formed in a ring shape smaller in diameter than the large diameter section 62. The large diameter section 62 has thickness t and width w. Thickness and width of the small diameter section 63 is set to predetermined dimensions.”;
Abutting member, in claim 1, as illustrated in 6B, which has structural support in paragraph [0024] of the specification stating, “…an outer circumferential surface of an abutting section (see a sign 11…)…functioning as an abutting member, which is an engaging projection provided in a proximal end side opening of the distal end side case…” and paragraph [0064] of the specification stating, “…a stepped abutting section (hereinafter abbreviated as abutting section) 11A, which is a stepped engaging section of the distal end side case 10A, which is shown in Fig. 6B”; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Japanese Utility Model Application No. 85825/1981 (Laid-open No. 197904/1982) hereinafter ‘981.
	Regarding claim 1, App. No. ‘981 discloses a case body (Fig. 5 cap 23 combined with case 21) comprising: 
a first exterior member (Fig. 5 cap 23) configuring a part of a case body exterior (Fig. 5); 
a second exterior member (Fig. 5 case 21) disposed in a position adjacent to the first exterior member (Fig. 5 cap 23) and configuring the case body exterior (Fig. 5) in conjunction with the first exterior member (Fig. 5 cap 23); 
an elastic seal member (Fig. 5 rubber 24) having predetermined elasticity disposed (English Translation page 2 paragraph [4] “compression deformation of the rubber 24…”) to be exposed (illustrated in Fig. 5) as the case body exterior (Fig. 5) in a boundary (Fig. 5 near reference number 232b and annotated in Fig. 5) between the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21) provided adjacent to each other; and 
an abutting member (Fig. 5 protruding portion 232b) configured to set a crush amount of the elastic seal member (Fig. 5 rubber 24), the abutting member (Fig. 5 protruding portion 232b) including an abutting surface (Fig. 5 surface of protruding portion 232b) provided in one of the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21) and coming into contact with another exterior member, wherein the abutting member (Fig. 5 protruding portion 232b) is a projection (Fig. 5 protruding portion 232b)  provided in the first exterior member (Fig. 5 cap 23)  and projecting with respect to a first boundary surface (annotated in Fig. 5) configuring one side of the boundary (Fig. 5 near reference number 232b), the second exterior member (Fig. 5 case 21) includes a recess (Fig. 5 step portion 221 b) formed to recess with respect to a second boundary surface configuring another side of the boundary (Fig. 5 near reference number 232b), the projection (Fig. 5 protruding portion 232b) being housed in the recess (Fig. 5 step portion 221 b), the elastic seal member (Fig. 5 rubber 24) is held between the first boundary surface (annotated in Fig. 5)and the second boundary surface (annotated in Fig. 5)in a state in which the projection (Fig. 5 protruding portion 232b) and the recess (Fig. 5 step portion 221 b) are engaged, and the elastic seal member (Fig. 5 rubber 24)  is formed in a stepped shape including a large diameter section (annotated in Fig. 5) formed in a ring shape and a small diameter section (annotated in Fig. 5)formed in a ring shape smaller in diameter than the large diameter section, and an outer circumferential surface (annotated in Fig. 5) of the large diameter section (annotated in Fig. 5) is disposed to be exposed as the case body exterior (Fig. 5) in the boundary (annotated in Fig. 5) between the first exterior member (Fig. 5 cap 23)  and the second exterior member (Fig. 5 case 21).  

    PNG
    media_image1.png
    415
    610
    media_image1.png
    Greyscale


Regarding claim 3, App. No. ‘981 discloses the case body (Fig. 5) according to claim 1, wherein the abutting member (Fig. 5 protruding portion 232b) sets a crushing amount of the elastic seal member (Fig. 5 rubber 24) such that the elastic seal member (Fig. 5 rubber 24) smoothly forms the case body (Fig. 5) exterior in conjunction with the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21).  

Regarding claim 5, App. No. ‘981 discloses the case body (Fig. 5) according to claim 1, wherein the elastic seal member (Fig. 5 rubber 24) includes a rectangular-shaped cross section in a direction substantially orthogonal to a boundary surface boundary (Fig. 5 surface of the area near reference number 232b and annotated in Fig. 5) between the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21).  

Regarding claim 7, App. No. ‘981 discloses the case body (Fig. 5) according to claim 1, wherein the elastic seal member (Fig. 5 rubber 24) is integrally provided in one of the first exterior member (Fig. 5 cap 23) or the second exterior member (Fig. 5 case 21, English Translation page 3, second paragraph “…the rubber 24 attached to the cap 23 is integrally formed…”).  

Regarding claim 9, App. No. ‘981 discloses the case body (Fig. 5) according to claim 1, wherein width of the elastic seal member (Fig. 5 rubber 24) is set such that the elastic seal member (Fig. 5 rubber 24) is held between the first boundary surface (annotated in Fig. 5) and the second boundary surface (annotated in Fig. 5) and elastically deformed by a predetermined amount in a state in which the projection (Fig. 5 protruding portion 232b)  and the recess (Fig. 5 step portion 221 b) are engaged.  

Regarding claim 10, App. No. ‘981 discloses the case body (Fig. 5) according to claim 1, further comprising a watertightness retaining member (Fig. 5 lining side of the rubber 24) disposed to be further separated from the case body exterior than the elastic seal member (Fig. 5 rubber 24) in the boundary (Fig. 5 near reference number 23b and annotated in Fig. 5)between the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21) and configured to retain watertightness (English translation page 3 paragraph 2 and 3 “…the lining described above, the rubber 24…..capable of …preventing liquid leakage…”).  

Regarding claim 15, App. No. ‘981 discloses an insertion apparatus (Fig. 1) comprising: 
an insertion section (Fig. 1 flexible tube 7) configured to be inserted into a subject; and 
a case body (Fig. 5) including:   
a first exterior member (Fig. 5 cap 23) provided on a distal end side of the insertion section (Fig. 1 flexible tube 7) and configuring a part of an internal space  (Fig. 5 near reference number 22) and a part of a case body exterior (Fig. 5 exterior of cap 23 combined with case 21); 
a second exterior member (Fig. 5 case 21) disposed in a position adjacent to the first exterior member (Fig. 5 cap 23) and configuring the case body exterior (Fig. 5) in conjunction with the first exterior member (Fig. 5 cap 23); 
an elastic seal member (Fig. 5 rubber 24) having predetermined elasticity disposed (English Translation page 2 paragraph [4] “compression deformation of the rubber 24…”) to be exposed (illustrated in Fig. 5) as the case body exterior (Fig. 5) in a boundary (Fig. 5 near reference number 232b and annotated in Fig. 5) between the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21) provided adjacent to each other; and 
an abutting member (Fig. 5 protruding portion 232b) configured to set a crush amount of the elastic seal member (Fig. 5 rubber 24), the abutting member (Fig. 5 protruding portion 232b) including an abutting surface (Fig. 5 surface of protruding portion 232b) provided in one of the first exterior member (Fig. 5 cap 23) and the second exterior member (Fig. 5 case 21) and coming into contact with another exterior member, wherein the abutting member (Fig. 5 protruding portion 232b) is a projection (Fig. 5 protruding portion 232b)  provided in the first exterior member (Fig. 5 cap 23)  and projecting with respect to a first boundary surface (annotated in Fig. 5) configuring one side of the boundary (Fig. 5 near reference number 232b), the second exterior member (Fig. 5 case 21) includes a recess (Fig. 5 step portion 221 b) formed to recess with respect to a second boundary surface configuring another side of the boundary (Fig. 5 near reference number 232b), the projection (Fig. 5 protruding portion 232b) being housed in the recess (Fig. 5 step portion 221 b), the elastic seal member (Fig. 5 rubber 24) is held between the first boundary surface (annotated in Fig. 5)and the second boundary surface (annotated in Fig. 5)in a state in which the projection (Fig. 5 protruding portion 232b) and the recess (Fig. 5 step portion 221 b) are engaged, and the elastic seal member (Fig. 5 rubber 24)  is formed in a stepped shape including a large diameter section (annotated in Fig. 5) formed in a ring shape and a small diameter section (annotated in Fig. 5)formed in a ring shape smaller in diameter than the large diameter section, and an outer circumferential surface (annotated in Fig. 5) of the large diameter section (annotated in Fig. 5) is disposed to be exposed as the case body exterior (Fig. 5) in the boundary (annotated in Fig. 5) between the first exterior member (Fig. 5 cap 23)  and the second exterior member (Fig. 5 case 21).  

    PNG
    media_image1.png
    415
    610
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795